Exhibit 10.13

LOCK-UP AGREEMENT

LOCK-UP AGREEMENT (this “Agreement”), dated as of                     , 2013, by
and among Parametric Sound Corporation, a Nevada corporation (the
“Corporation”), VTB Holdings, Inc., a Delaware corporation (“VTBH”), and the
undersigned (the “Securityholder”).

WHEREAS, the Corporation, Paris Acquisition Corp., a Delaware corporation and a
wholly-owned subsidiary of the Corporation (“Merger Sub”), and VTBH have entered
into an Agreement and Plan of Merger, dated as of August 5, 2013, as
supplemented and amended (the “Merger Agreement”), providing for, among other
things, the merger of Merger Sub with and into VTBH with VTBH continuing as the
surviving corporation and a wholly-owned subsidiary of the Corporation (the
“Merger”), effective upon the filing of a certificate of merger with the
Secretary of State of the State of Delaware in accordance with the Merger
Agreement (the “Effective Time”).

NOW, THEREFORE, in consideration of the promises and of the mutual consents and
obligations hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:

Section 1. Restrictions on Shares/Lock-Up.

(a) Prior to the earliest of (i) the date that is 6 months after the Effective
Time, (ii) the date and time of the valid termination of the Merger Agreement in
accordance with its terms, and (iii) such other date and time designated by
mutual agreement of the Corporation and VTBH and delivered in a written notice
to the Securityholder (the “Lock-Up Expiration Time”), the Securityholder shall
not, directly or indirectly:

(i) transfer (except as may be specifically required by court order or by
operation of law), grant an option with respect to, sell, exchange, pledge or
otherwise dispose of, or encumber, (A) any shares of common stock, par value
$0.001 per share, of the Corporation (the “Common Stock”) acquired by the
Securityholder prior to the Lock-Up Expiration Time or (B) any securities held
by or issued to the Securityholder which are convertible into or exercisable or
exchangeable for shares of common stock of VTBH or Common Stock (including
without limitation, securities which may be deemed to be beneficially owned by
the Securityholder in accordance with the rules and regulations of the
Securities and Exchange Commission and securities which may be issued upon
exercise of a stock option or warrant) (collectively, the “Lock-Up Shares”);

(ii) enter into any short sale (whether or not against the box) or any purchase,
sale or grant of any right (including, without limitation, any put or call
option) with respect to any security (other than a broad-based market basket or
index) that includes, relates to or derives any significant part of its value
from the Lock-Up Shares or any other agreement that transfers, in whole or in
part, any of the economic consequences of ownership of any Lock-Up Shares;

(iii) grant any proxies or powers of attorney with respect to any Lock-Up
Shares, deposit any Lock-Up Shares into a voting trust, or enter into a voting
agreement or similar arrangement or commitment with respect to any Lock-Up
Shares or make any public announcement that is in any manner inconsistent with
this Section 1; or

(iv) directly or indirectly, take any action that would make any representation
or warranty contained herein untrue or incorrect or be reasonably expected to
have the effect of impairing the ability of the Securityholder to perform his or
her obligations under this Agreement.



--------------------------------------------------------------------------------

(b) Notwithstanding the restrictions set forth in clause (a) of this Section 1:

(i) the Securityholder may transfer his or her Lock-Up Shares to any member of
the Securityholder’s immediate family, or to a trust for the benefit of the
Securityholder or any member of the Securityholder’s immediate family for estate
planning purposes; provided, that, it shall be a condition to the transfer or
distribution that the transferee or distributee execute an agreement, in form
and substance satisfactory to the Corporation, stating that the transferee or
distributee is receiving and holding such Lock-Up Shares subject to the
provisions of this Agreement and that the transferee or distributee agrees to be
bound by the terms and conditions of this Agreement; and

(ii) nothing contained herein will be deemed to restrict the ability of the
Securityholder to exercise any options or warrants to purchase any capital stock
of VTBH (or, after the Effective Time, the Corporation) held by the
Securityholder prior to the Lock-Up Expiration Time.

Section 2. Miscellaneous.

(a) This Agreement shall terminate automatically at the Lock-Up Expiration Time.

(b) The Securityholder hereby represents and warrants that (i) he or she has
full power and authority to enter into this Agreement, (ii) this Agreement has
been duly and validly executed and delivered by the Securityholder and
constitutes the legal, valid and binding obligation of the Securityholder,
enforceable against the Securityholder in accordance with its terms, and (iii),
upon request, he or she will execute any additional documents necessary to
ensure the validity or enforcement of this Agreement. All authority herein
conferred or agreed to be conferred and any obligations of the Securityholder
shall be binding upon the successors, assigns, heirs or personal representatives
of the Securityholder.

(c) The Securityholder agrees and consents to the entry of stop transfer
instructions with the Corporation’s transfer agent and registrar against the
transfer of Common Shares or securities convertible into or exchangeable or
exercisable for Common Shares held by the Securityholder except in compliance
with the foregoing restrictions.

(d) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Delaware, applicable to contracts executed in and to be
performed entirely within that State.

*        *        *         *

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

PARAMETRIC SOUND CORPORATION:     SECURITYHOLDER: By:  

 

   

 

      (Print Name of Securityholder) Name:  

 

   

 

      (Signature) Title:  

 

   

 

VTB HOLDINGS, INC. By:  

 

Name:  

 

Title:  

 